Exhibit 99.8 Information Memorandum ARCHER LIMITED (Organisation number: 40612) This information memorandum (the “Information Memorandum”) has been prepared in connection with the acquisition by Archer Limited (“Archer” or the “Company”) of all of the operating companies of Great White Energy Services, a group formed by Wexford Capital LP (the “Acquisition”). In reviewing this Information Memorandum, you should carefully consider the matters described in Section 1 “Risk Factors” beginning on page 3. THIS INFORMATION MEMORANDUM SERVES AS AN INFORMATION MEMORANDUM ONLY AS REQUIRED BY NORWEGIAN LAW AND REGULATIONS. THE INFORMATION MEMORANDUM DOES NOT CONSTITUTE AN OFFER TO BUY, SUBSCRIBE OR SELL ANY OF THE SECURITIES DESCRIBED HEREIN, AND NO SECURITIES ARE BEING OFFERED OR SOLD PURSUANT TO IT. RS Platou MarketsAS 12 September 2011 IMPORTANT NOTICE This Information Memorandum has been prepared in connection with the acquisition by the Company of all of the operating companies of Great White Energy Services, a group formed by Wexford Capital LP (“Great White”). This Information Memorandum has been prepared to comply with the requirement to prepare an information document pursuant to section 3.5 of the Continuing Obligations for Stock Exchange Listed Companies (the “Continuing Obligations”). It has been submitted to the Oslo Stock Exchange for review before it was published. This Information Memorandum is not a prospectus and has neither been reviewed nor approved by the Norwegian Financial Supervisory Authority (“NFSA”) nor the Oslo Stock Exchange in accordance with the rules that apply to prospectuses. This Information Memorandum has been published in an English version only. For the definitions of terms used throughout this Prospectus, see section 9 “Definitions and Glossary of Terms” of this Information Memorandum. The term “Manager” refers to RS Platou Markets AS. The Company has furnished the information in this Information Memorandum. Unless otherwise indicated, the source of information included in this Prospectus is the Company. The Manager makes no representation or warranty, express or implied, as to the accuracy or completeness of such information, and nothing contained in this Information Memorandum is, or shall be relied upon as, a promise or representation by the Manager. The Manager disclaims all and any liability, whether arising in tort or contract or otherwise, which it might otherwise have in respect of the Information Memorandum or any such statement. All inquiries relating to this Information Memorandum should be directed to the Company. No other person has been authorized to give any information about, or make any representation on behalf of, the Company in connection with the Information Memorandum, and, if given or made, such other information or representation must not be relied upon as having been authorized by the Company. An investment in the Company involves inherent risks. Potential investors should carefully consider the risk factors set out in section 1 “Risk Factors” in addition to the other information contained herein before making any investment decision. An investment in the Company is suitable only for investors who understand the risk factors associated with this type of investment and who can afford a loss of all or part of their investment. The contents of this Information Memorandum are not to be construed as legal, business or tax advice. Any prospective investors should consult with their own legal adviser, business adviser and tax adviser as to legal, business and tax advice. The delivery of this Information Memorandum shall under no circumstance create any implication that the information contained herein is correct as of any time subsequent to the date of this Information Memorandum This Information Memorandum is subject to Norwegian law. Any dispute arising in respect of this Information Memorandum is subject to the exclusive jurisdiction of the Norwegian courts with Oslo District Court as legal venue in the first instance. The distribution of this Information Memorandum in certain jurisdictions may be restricted by law. The Company and the Manager require persons in possession of this Information Memorandum to inform themselves about and to observe any such restrictions. This Information Memorandum does not constitute an offer to buy, subscribe or sell any of the securities described herein, and no securities are being offered or sold pursuant to it. In the ordinary course of their respective businesses, the Manager and certain of its affiliates have engaged, and may continue to engage, in investment banking transactions with the Company and its subsidiaries. ii TABLE OF CONTENTS IMPORTANT NOTICE ii 1 Risk Factors 3 Risks related to Archer’s business 3 Risks related to the Acquisition of Great White 11 Risks related to Great White’s business 11 Risks related to the combined business of Archer and Great White 19 Risks related to Archer’s common shares 20 2 Responsibility for the Information Memorandum 22 3 Cautionary Note Regarding Forward-Looking Statements 23 4 The Acqusition 24 Background and reasons for the Acquisition 24 Financing of the Acquisition 24 Expenses 25 5 Presentation of Archer 26 Incorporation, registered office and registration number 26 Company overview and history 26 Business segments 27 Principal markets 30 Competitive position 31 Research and development, patents and licenses 31 Organizational structure 32 Employees 33 Trend information 33 Board and executive management team 33 Corporate governance 37 Legal and contractual matters 39 Financial information 39 Significant change in Archer’s financial or trading position 47 Working capital statement 48 Auditors 48 Shares and shareholder matters 48 6 Presentation of Great White 50 Domicile, legal form etc. 50 Overview of the business 50 Executive management team 52 Employees 53 Key financial information 53 Trends 55 Significant change in the Great White Group’s financial or trading position 56 Legal and contractual matters 56 7 Unaudited Pro Forma Condensed Combined and Consolidated Financial Statements 58 Overview 58 Sources of and basis for the preparation of the combined condensed pro forma financial statements 58 The unaudited pro forma condensed combined balance sheet as per 30 June 2011 60 The unaudited pro forma condensed combined statement of operations as per 30 June 2011 61 The unaudited pro forma condensed combined statement of operations for the twelve months ended December 31, 2010 62 Notes to the pro forma condensed combined consolidated financial statements of Archer and Great White 62 Pro forma financial statements for Seawell, ALY and Gray for 2010 65 8 Additional Information 68 1 Documents on display 68 Third party information 68 Admission to trading of the New Shares 68 9 Definitions and Glossary 69 Appendices Appendix 1: By-Laws of Archer Limited A 1 Appendix 2: Archer Limited Second quarter and six months 2011 results A 19 Appendix 3: Archer Limited, Consolidated Financial Statements for the Years ended 31 December 2010, 2009 and 2008 A 35 Appendix 4: Auditors Statement on Pro Forma A 97 Appendix 5: Great White’s consolidated financial statements for the quarter and the six months ended 30 June 2011 A 98 Appendix 6: Great White’s consolidated financial statements for the two years ended 31 December 2010 A 101 2 1 RISK FACTORS Investing in Archer involves inherent risks. Prospective investors should consider, among other things, the risk factors set out in this Information Memorandum before making an investment decision. The risks described below are not the only ones facing the Company. Additional risks not presently known to the Company or that the Company currently deems immaterial may also impair the Company’s business operations and adversely affect the price of the Company’s Shares. If any of the risks actually occur, Archer’s business, financial position and operating results could be materially and adversely affected. A prospective investor should consider carefully the factors set forth below, and elsewhere in the Information Memorandum, and should consult his or her own expert advisors as to the suitability of an investment in the Shares of the Company. An investment in the Shares is suitable only for investors who understand the risk factors associated with this type of investment and who can afford a loss of all or part of the investment. All forward-looking statements included in this document are based on information available to the Company on the date hereof, and the Company assumes no obligation to update any such forward-looking statements. Please refer to section 4 “Forward-looking statements”. Risks related to Archer’s business Global political, economic and market conditions could negatively impact Archer’s business. Archer’s operations are affected by global political, economic and market conditions. A worldwide economic downturn could reduce the availability of liquidity and credit to fund business operations worldwide and could adversely affected Archer’s customers, suppliers and lenders. In addition, an economic downturn could reduce demand for drilling and well services negatively and impact Archer’s activity levels and pricing for its services, adversely affect Archer’s financial condition and results of operations. An economic downturn could lead to a decline in energy consumption, which will have materially and adversely affect on Archer’s results of operations. Continued hostilities in the Middle East and West Africa and the occurrence or threat of terrorist attacks against the United States or other countries could contribute to the economic downturn in the economies of the United States and other countries in which Archer operates. A sustained or deep recession could further limit economic activity and thus result in an additional decrease in energy consumption, which in turn could cause Archer’s revenues and margins to decline and limit Archer’s future growth prospects. Archer’s business depends on the level of activity in the exploration and production industry, which is significantly, affected by volatile oil and natural gas prices. Archer’s business depends on the level of activity of oil and natural gas exploration, development and production in the North Sea and internationally, and in particular, the level of exploration, development and production expenditures of Archer’s customers. Demand for Archer’s drilling and well services is adversely affected by declines in exploration, development and production activity associated with depressed oil and natural gas prices. Even the perceived risk of a decline in oil or natural gas prices often causes exploration and production companies to reduce their spending. The worldwide deterioration in the financial and credit markets, which began in the second half of 2008, resulted in diminished demand for oil and gas and significantly lower oil and natural gas prices. The significant decline in oil and natural gas prices caused many of Archer’s customers to reduce their activities and spending in 2009, and these reduced levels of activity and spending could continue through 2011 and beyond. In addition, higher prices do not necessarily translate into increased drilling activity since Archer’s clients’ expectations about future commodity prices typically drive demand for Archer’s services. Oil and natural gas prices are extremely volatile. On July 2, 2008 natural gas prices were USD13.31 per million British thermal unit, or MMBtu, at the Henry Hub. They subsequently declined sharply, reaching a low of USD 1.88 per MMBtu at the Henry Hub on September 4, 2009. As of 30 June 2011, the closing price of natural gas at the Henry Hub was USD 4.28 per MMBtu. The spot price for West Texas intermediate crude has in the last few years ranged from a high of USD 145.29 per barrel as of July 3, 2008, to a low of USD 31.41 per barrel as of 22 December 2008, with a closing price of USD 95.42 per barrel as of 30 June 2011. Oil and natural gas prices are affected by numerous factors, including the following: · the demand for oil and natural gas in Europe, the United States and elsewhere; · the cost of exploring for, developing, producing and delivering oil and natural gas; · political, economic and weather conditions in Europe, the United States and elsewhere; · advances in exploration, development and production technology; · the ability of the Organization of Petroleum Exporting Countries, commonly called OPEC, to set and maintain oil production levels and pricing; · the level of production in non-OPEC countries; · domestic and international tax policies and governmental regulations; 3 · the development and exploitation of alternative fuels, and the competitive, social and political position of natural gas as a source of energy compared with other energy sources; · the policies of various governments regarding exploration and development of their oil and natural gas reserves; · the worldwide military and political environment and uncertainty or instability resulting from an escalation or additional outbreak of armed hostilities or other crises in the Middle East, West Africa and other significant oil and natural gas producing regions; and · acts of terrorism or piracy that affect oil and natural gas producing regions, especially in Nigeria, where armed conflict, civil unrest and acts of terrorism have recently increased. Archer’s industry is highly competitive, with intense price competition. Archer’s inability to compete successfully may reduce its profitability. Archer’s industry is highly competitive. Archer’s contracts are traditionally awarded on a competitive bid basis, with pricing often being the primary factor in determining which qualified contractor is awarded a job, although each contractor’s technical capability, safety performance record and reputation for quality also can be key factors in the determination. Several other oilfield services companies are larger than Archer and have resources that are significantly greater than Archer’s resources. These competitors may be able to better withstand industry downturns, compete on the basis of price, and acquire new equipment and technologies, all of which could affect Archer’s revenues and profitability. These competitors compete with Archer both for customers and for acquisitions of other businesses. This competition may cause Archer’s business to suffer. Archer’s management believes that competition for contracts will continue to be intense in the foreseeable future. The oilfield service industry is highly cyclical and lower demand and pricing could result in declines in Archer’s profitability. Historically, the oilfield service industry has been highly cyclical, with periods of high demand and favourable pricing often followed by periods of low demand and sharp reduction in pricing power. Periods of decreased demand or increased supply intensify the competition in the industry. As a result of the cyclicality of Archer’s industry, management expects Archer’s results of operations to be volatile and to decrease during market declines. A small number of customers account for a significant portion of Archer’s total operating revenues, and the loss of, or a decline in the creditworthiness of, one or more of these customers could adversely affect Archer’s financial condition and results of operations. Archer derives a significant amount of its total operating revenues from a few energy companies. During the six months ended 30 June 2011, contracts from Statoil, ConocoPhillips, Pan American Energy, BP and Shell accounted for 22%, 12%, 12%, 4% and 3% of Archer’s total operating revenues. In the year ended 31 December 2010, Statoil, ConocoPhillips, BP and Shell accounted for approximately 46%, 16%, 7% and 6% of Archer’s total operating revenues, respectively. Archer’s financial condition and results of operations will be materially adversely affected if these customers interrupt or curtail their activities, terminate their contracts with Archer, fail to renew their existing contracts or refuse to award new contracts to Archer, and Archer is unable to enter into contracts with new customers at comparable dayrates. The loss of any significant customer could adversely affect Archer’s financial condition and results of operations. Additionally, this concentration of customers may increase Archer’s overall exposure to credit risk. Archer’s customers will likely be similarly affected by changes in economic and industry conditions. Archer’s financial condition and results of operations will be materially adversely affected if one or more of its significant customers fails to pay Archer or ceases to contract with Archer for its services on terms that are favourable to Archer or at all. Archer can provide no assurance that its current backlog of will be ultimately realized. As of 30 June 2011, Archer’s total drilling and well services backlog was approximately USD 1.2 billion. The USD amount of Archer’s backlog does not necessarily indicate actual future revenue or earnings related to the performance of that work. Management calculates its contract revenue backlog, or future contracted revenue, as the contract dayrate multiplied by the number of days remaining on the contract, assuming full utilization and excluding revenues for contract preparation and customer reimbursable. Archer may not be able to perform under its contracts due to various operational factors, including unscheduled repairs, maintenance, operational delays, health, safety and environmental incidents, weather events in the North Sea and elsewhere and other factors (some of which are beyond Archer’s control), and Archer’s customers may seek to cancel or renegotiate Archer’s contracts for various reasons, including the current financial downturn or falling commodity prices. In some of the contracts, Archer’s customer has the right to terminate the contract without penalty and in certain instances, with little or no notice. Archer’s inability or the inability of its customers to perform their respective contractual obligations may have a material adverse effect on Archer’s financial position, results of operations and cash flows. 4 Archer will experience reduced profitability if its customers reduce activity levels or terminate or seek to renegotiate their contracts or if Archer experiences downtime, operational difficulties, or safety-related issues. Currently, Archer’s drilling services contracts with major customers are both dayrate contracts, pursuant to which Archer charges a fixed charge per day regardless of the number of days needed to drill the well and footage based contracts, where a fixed rate per foot drilled is charged regardless of the time it takes to drill. Likewise, under Archer’s current well services contracts, Archer charges a fixed daily fee. During depressed market conditions, a customer may no longer need services that are currently under contract or may be able to obtain comparable services at a lower daily rate. As a result, customers may seek to renegotiate the terms of their existing platform drilling contracts or avoid their obligations under those contracts. In addition, Archer’s customers may have the right to terminate, or may seek to renegotiate, existing contracts if Archer experiences downtime, operational problems above the contractual limit or safety-related issues or in other specified circumstances, which include events beyond the control of either party. Some of Archer’s contracts with its customers include terms allowing the customer to terminate the contracts without cause, with little or no prior notice and without penalty or early termination payments. In addition, under some of its existing contracts, Archer could be required to pay penalties if such contracts are terminated due to downtime, operational problems or failure to perform. Some of Archer’s other contracts with customers may be cancellable at the option of the customer upon payment of a penalty, which may not fully compensate Archer for the loss of the contract. Early termination of a contract may result in Archer’s employees being idle for an extended period of time. The likelihood that a customer may seek to terminate a contract is increased during periods of market weakness. If Archer’s customers cancel or require Archer to renegotiate some of its significant contracts, and Archer is unable to secure new contracts on substantially similar terms, or if contracts are suspended for an extended period of time, Archer’s revenues and profitability would be materially reduced. Most of Archer’s Drilling and Well Services business’ contracts with major customers in the US and South America are dayrate contracts, where Archer charges a fixed charge per day regardless of the number of days needed to drill the well. During depressed market conditions, a customer may no longer need a rig that is currently under contract or may be able to obtain a comparable rig at a lower daily rate. As a result, customers may seek to renegotiate the terms of their existing drilling contracts or avoid their obligations under those contracts. In addition, Archer’s customers may have the right to terminate existing contracts if Archer experiences operational problems. The likelihood that a customer may seek to terminate a contract for operational difficulties is increased during periods of market weakness. The cancellation of a number of Archer’s drilling contracts could materially reduce its revenues and profitability. In addition to dayrate based contracts Archer Drilling Services also performs footage or turnkey based land drilling operations in Argentina. Such contracts carry operational risks of not drilling the wells in the anticipated time, risks of redrilling and risks related to losses of drilling mud. If Archer is unable to renew or obtain new and favourable contracts for rigs whose contracts are expiring or are terminated, Archer’s revenues and profitability could be materially reduced. Archer has a number of contracts that will expire in 2012. Archer’s ability to renew these contracts or obtain new contracts and the terms of any such contracts will depend on market conditions. Archer may be unable to renew its expiring contracts or obtain new contracts for the rigs under contracts that have expired or been terminated, and the dayrates under any new contracts may be substantially below the existing dayrates, which could materially reduce Archer’s revenues and profitability. An oversupply of comparable rigs in the geographic markets in which Archer competes could depress the utilization rates and dayrates for its rigs and materially reduce its revenues and profitability. Utilization rates, which are the number of days a rig actually works divided by the number of days the rig is available for work, and dayrates, which are the contract prices customers pay for rigs per day, are also affected by the total supply of comparable rigs available for service in the geographic markets in which Archer competes. Improvements in demand in a geographic market may cause Archer’s competitors to respond by moving competing rigs into the market, thus intensifying price competition. Significant new rig construction could also intensify price competition. In the past, there have been prolonged periods of rig oversupply with correspondingly depressed utilization rates and dayrates largely due to earlier, speculative construction of new rigs. Improvements in dayrates and expectations of longer-term, sustained improvements in utilization rates and dayrates for drilling rigs may lead to construction of new rigs. These increases in the supply of rigs could depress the utilization rates and dayrates for the rigs and materially reduce Archer’ revenues and profitability. Archer’s growth strategy includes making acquisitions, but Archer may be unable to complete and finance future acquisitions on acceptable terms. In addition, Archer may fail to successfully integrate assets or businesses it acquires or may incorrectly predict operating results. As part of its growth strategy, Archer may consider future acquisitions that could involve the payment by Archer of a substantial amount of cash, the incurrence of a substantial amount of debt, the issuance of a substantial amount of equity or a combination of the foregoing. If Archer is restricted from using cash or incurring debt to fund a potential 5 acquisition, Archer may not be able to issue; on terms it finds acceptable, sufficient equity to complete an acquisition or investment. Management cannot predict the effect, if any, that any announcement or consummation of an acquisition would have on the trading price of Archer’s common shares. Any future acquisitions could present a number of risks, including: · the risk of incorrect assumptions regarding the future results of acquired operations or assets or expected cost reductions or other synergies expected to be realized as a result of acquiring operations or assets; · the risk of failing to integrate the operations or management of any acquired operations or assets successfully and timely; and · the risk of diversion of management’s attention from existing operations or other priorities. If Archer is unsuccessful in integrating its acquisitions in a timely and cost-effective manner, Archer’s financial condition and results of operations could be adversely affected. The loss of the services of key executives of Archer’s management companies or Archer’s failure to attract and retain skilled workers and key personnel could hurt Archer’s operations. Archer is dependent upon the efforts and skills of certain Directors and executives employed by Archer’s management companies to manage Archer’s business identify and consummate additional acquisitions and obtain and retain customers. In addition, Archer and its competitors are dependent upon the available labour pool of skilled employees. Archer’s development and expansion will require additional experienced management and operations personnel. No assurance can be given that Archer will be able to identify and retain these employees. Archer competes with other oilfield services businesses and other employers to attract and retain qualified personnel with the technical skills and experience required to provide Archer’s customers with the highest quality service. A shortage of skilled workers, increases in wage rates or changes in applicable laws and regulations could make it more difficult for Archer to attract and retain personnel and could require Archer to enhance its wage and benefits packages. There can be no assurance that labour costs will not increase. Any increase in Archer’s operating costs could cause its business to suffer. Severe weather could have a material adverse impact on Archer’s business. Archer’s business could be materially and adversely affected by severe weather. Repercussions of severe weather conditions may include: · curtailment of services; · weather-related damage to facilities and equipment resulting in suspension of operations; · inability to deliver materials to job sites in accordance with contract schedules; and · loss of productivity. A substantial portion of Archer’s revenue from operations is generated from work performed in the North Sea. Adverse weather conditions during the winter months in the North Sea usually result in low levels of offshore activity. Further, in Brazil, where Archer also generates a significant portion of revenue from operations, adverse weather conditions affect Archer’s results of operations. Optimal weather conditions offshore Brazil normally exist only from October to April and most offshore operations in this region are scheduled for that period. Additionally, during certain periods of the year, Archer may encounter adverse weather conditions such as tropical storms. Adverse seasonal weather conditions limit Archer’s access to job sites and its ability to service wells in affected areas. During periods of curtailed activity due to adverse weather conditions, Archer continues to incur expenses, but its revenues could be delayed or reduced. Archer has recorded substantial goodwill as the result of its acquisitions and goodwill is subject to periodic reviews of impairment. Archer performs purchase price allocations to intangible assets when it makes acquisitions. The excess of the purchase price after allocation of fair values to tangible assets is allocated to identifiable intangibles and thereafter to goodwill. Archer conducts periodic reviews of goodwill for impairment in value. Any impairment would result in a non-cash charge against earnings in the period reviewed, which may or may not create a tax benefit, and would cause a corresponding decrease in shareholders’ equity. In the event that market conditions deteriorate or there is a prolonged downturn, Archer may be required to record an impairment of goodwill, and such impairment could be material. Archer does business in jurisdictions whose political and regulatory environments and compliance regimes differ Risks associated with Archer’s operations in foreign areas include, but are not limited to: · political, social and economic instability, war and acts of terrorism; · potential seizure, expropriation or nationalization of assets; · damage to Archer’s equipment or violence directed at its employees, including kidnappings and piracy; 6 · increased operating costs; · complications associated with repairing and replacing equipment in remote locations; · repudiation, modification or renegotiation of contracts, disputes and legal proceedings in international jurisdictions; · limitations on insurance coverage, such as war risk coverage in certain areas; · import-export quotas; · confiscatory taxation; · work stoppages or strikes; · unexpected changes in regulatory requirements; · wage and price controls; · imposition of trade barriers; · imposition or changes in enforcement of local content laws; · the inability to collect or repatriate currency, income, capital or assets; · foreign currency fluctuations and devaluation; and · other forms of government regulation and economic conditions that are beyond Archer’s control. Part of Archer’s strategy is to prudently and opportunistically acquire businesses and assets that complement Archer’s existing products and services, and to expand Archer’s geographic footprint. If Archer makes acquisitions in other countries, Archer may increase its exposure to the risks discussed above. Archer’s drilling- and well service operations are subject to various laws and regulations in countries in which Archer operates, including laws and regulations relating to currency conversions and repatriation, oil and natural gas exploration and development, taxation of offshore earnings and earnings of expatriate personnel, the use of local employees and suppliers by foreign contractors and duties on the importation and exportation of supplies and equipment. Governments in some foreign countries have become increasingly active in regulating and controlling the ownership of concessions and companies holding concessions, the exploration for oil and natural gas and other aspects of the oil and natural gas industries in their countries. In some areas of the world, this governmental activity has adversely affected the amount of exploration and development work done by major oil and natural gas companies and may continue to do so. Operations in developing countries can be subject to legal systems which are not as predictable as those in more developed countries, which can lead to greater risk and uncertainty in legal matters and proceedings. In some jurisdictions Archer is subject to foreign governmental regulations favouring or requiring the awarding of contracts to local contractors or requiring foreign contractors to employ citizens of, or purchase supplies from, a particular jurisdiction. These regulations may adversely affect Archer’s ability to compete. Additionally, Archer’s operations in some jurisdictions may be significantly affected by union activity and general labour unrest. In Argentina and Brazil, where Archer have increased operations as a result of the merger with Allis-Chalmers Inc., labour organizations have substantial support and have considerable political influence. The demands of labour organizations in Argentina have increased in recent years as a result of the general labour unrest and dissatisfaction resulting from the disparity between the cost of living and salaries in Argentina as a result of the devaluation of the Argentine Peso. There can be no assurance that Archer’s operations in Argentina will not face labour disruptions in the future or that any such disruptions will not have a material adverse effect on Archer’s financial condition or results of operations. Archer’s results of operations may be adversely affected by currency fluctuations. Due to its international operations, Archer may experience currency exchange losses when revenues are received and expenses are paid in nonconvertible currencies or when Archer does not hedge an exposure to a foreign currency. Archer may also incur losses as a result of an inability to collect revenues because of a shortage of convertible currency available to the country of operation, controls over currency exchange or controls over the repatriation of income or capital. Archer attempts to limit the risks of currency fluctuation and restrictions on currency repatriation where possible by obtaining contracts providing for payment of a percentage of the contract indexed to the U.S. dollar exchange rate. To the extent possible, Archer seeks to limit its exposure to local currencies by matching the acceptance of local currencies to Archer’s local expense requirements in those currencies. Archer may not be able to take these actions in the future, thereby exposing it to foreign currency fluctuations that could cause Archer’s results of operations, financial condition and cash flows to deteriorate materially. Limitations on Archer’s ability to protect its intellectual property rights, including Archer’s trade secrets, could cause a loss in revenue and a reduction in any competitive advantage that Archer holds. Some of Archer’s products or services, and the processes Archer uses to produce or provide them, have been granted patent protection, have patent applications pending or are trade secrets. Archer’s business may be adversely affected if Archer’s patents are unenforceable, the claims allowed under Archer’s patents are not sufficient to protect the technology, Archer’s patent applications are denied, or Archer’s trade secrets are not adequately protected. In addition, Archer’s competitors may be able to develop technology independently that is very similar to Archer’s without infringing on Archer’s patents or gaining access to Archer’s trade secrets. 7 Archer may be subject to litigation if another party claims that Archer has infringed upon its intellectual property rights. Third parties could assert that the tools, techniques, methodologies, programs and components Archer uses to provide its services infringe upon the intellectual property rights of others. Infringement claims generally result in significant legal and other costs and may distract management from running Archer’s core business. Additionally, if any of these claims were to be successful, developing non-infringing technologies and/or making royalty payments under licenses from third parties, if available, would increase Archer’s costs. If a license were not available Archer might not be able to continue to provide a particular service or product, which could adversely affect Archer’s financial condition, results of operations and cash flows. Archer could be adversely affected if it fails to keep pace with technological changes and changes in technology could have a negative result on Archer’s market share. Archer provides drilling and well services in increasingly challenging on- and offshore environments. To meet its clients’ needs, Archer must continually develop new, and update existing, technology for the services it provides. In addition, rapid and frequent technology and market demand changes can render existing technologies obsolete, requiring substantial new capital expenditures, and could have a negative impact on Archer’s market share. Any failure by Archer to anticipate or to respond adequately to changing technology, market demands and client requirements could adversely affect Archer’s business and financial results. Archer is subject to numerous governmental laws and regulations, some of which may impose significant liability on Archer for environmental and natural resource damages. Archer is subject to various local and foreign laws and regulations, including those relating to the energy industry in general and the environment in particular, and may be required to make significant capital expenditures to comply with laws and the applicable regulations and standards of governmental authorities and organizations. Moreover, the cost of compliance could be higher than anticipated. Archer’s operations are subject to compliance with the U.S. Foreign Corrupt Practices Act, certain international conventions and the laws, regulations and standards of other foreign countries in which Archer operates. It is also possible that existing and proposed governmental conventions, laws, regulations and standards, including those related to climate and emissions of “greenhouse gases,” may in the future add significantly to Archer’s operating costs or limit Archer’s activities or the activities and levels of capital spending by Archer’s customers. In addition, many aspects of Archer’s operations are subject to laws and regulations that relate, directly or indirectly, to the oilfield services industry, including laws requiring Archer to control the discharge of oil and other contaminants into the environment or otherwise relating to environmental protection. Failure to comply with these laws and regulations may result in the assessment of administrative, civil and even criminal penalties, the imposition of remedial obligations, and the issuance of injunctions that may limit or prohibit Archer’s operations. Laws and regulations protecting the environment have become more stringent in recent years and may, in certain circumstances, impose strict liability, rendering Archer liable for environmental and natural resource damages without regard to negligence or fault on its part. These laws and regulations may expose Archer to liability for the conduct of, or conditions caused by, others or for acts that were in compliance with all applicable laws at the time the acts were performed. The application of these requirements, the modification of existing laws or regulations or the adoption of new laws or regulations curtailing exploration and production activity could materially limit Archer’s future contract opportunities, materially increase Archer’s costs or both. Archer may be subject to claims for personal injury and property damage, which could materially adversely affect Archer’s financial condition and results of operations. Substantially all of Archer’s operations are subject to hazards that are customary for exploration and production activity, including blowouts, reservoir damage, loss of well control, cratering, oil and gas well fires and explosions, natural disasters, pollution and mechanical failure. Any of these risks could result in damage to or destruction of drilling equipment, personal injury and property damage, suspension of operations, or environmental damage. Archer may also be subject to property, environmental and other damage claims by oil and natural gas companies and other businesses operating offshore and in coastal areas. Litigation arising from an accident at a location where Archer’s products or services are used or provided may cause Archer to be named as a defendant in lawsuits asserting potentially large claims. Generally, Archer’s contracts provide for the division of responsibilities between Archer and its customer, and consistent with standard industry practice, Archer’s clients generally assume, and indemnify Archer against, some of these risks. In particular, contract terms generally provide that Archer’s customer, the operator, will retain liability and indemnify Archer for (i) environmental pollution caused by any oil, gas, or other fluids and pollutants originating from below the seabed, (ii) damage to customer and third-party equipment and property including any damage to the sub-surface and reservoir and (iii) personal injury to or death of customer personnel. There can be no assurance, however, that these clients will necessarily be financially able to indemnify Archer against all risks. Also, Archer may be effectively prevented from enforcing these indemnities because of the nature of Archer’s relationship with some of its larger clients. Additionally, from time to time Archer may not be able to obtain agreement from its customers to indemnify Archer for such damages and risks. 8 To the extent that Archer is unable to transfer such risks to customers by contract or indemnification agreements, Archer generally seeks protection through customary insurance to protect its business against these potential losses. However, Archer has a significant amount of self-insured retention or deductible for certain losses relating to general liability and property damage. There is no assurance that such insurance or indemnification agreements will adequately protect Archer against liability from all of the consequences of the hazards and risks described above. The occurrence of an event for which Archer is not fully insured or indemnified against, or the failure of a customer or insurer to meet its indemnification or insurance obligations, could result in substantial losses. Archer’s insurance coverage may become more expensive, may become unavailable in the future, and may be inadequate to cover Archer’s losses. Archer’s insurance coverage is subject to certain significant deductibles and levels of self-insurance, does not cover all types of losses and, in some situations, may not provide full coverage for losses or liabilities resulting from Archer’s operations. In addition, Archer is likely to continue experiencing increased costs for available insurance coverage, which may impose higher deductibles and limit maximum aggregated recoveries. For example, the Deepwater Horizon rig explosion in the Gulf of Mexico may lead to further tightening of an increasingly difficult market for insurance coverage. Insurers may not continue to offer the type and level of coverage that Archer currently maintains, and its costs may increase substantially as a result of increased premiums, potentially to the point where coverage is not available on economically manageable terms. Should liability limits be increased via legislative or regulatory action, it is possible that Archer may not be able to insure certain activities to a desirable level. If liability limits are increased and/or the insurance market becomes more restricted, Archer’s business, financial condition and results of operations could be materially adversely affected. Insurance costs may also increase in the event of ongoing patterns of adverse changes in weather or climate. Archer may not be able to obtain customary insurance coverage in the future, thus putting Archer at a greater risk of loss due to severe weather conditions and other hazards. Moreover, Archer may not be able to maintain adequate insurance in the future at rates management considers reasonable or be able to obtain insurance against certain risks. A significant portion of Archer’s business is conducted in the North Sea. The mature nature of this region could result in less drilling activity in the area, thereby reducing demand for Archer’s services. The North Sea is a mature oil and natural gas production region that has experienced substantial seismic survey and exploration activity for many years. Because a large number of oil and natural gas prospects in this region have already been drilled, additional prospects of sufficient size and quality could be more difficult to identify. Oil and natural gas companies may be unable to obtain financing necessary to drill prospects in this region. The decrease in the size of oil and natural gas prospects, the decrease in production or the failure to obtain such financing may result in reduced drilling activity in the North Sea and reduced demand for Archer’s services. Archer is a holding company, and as a result is dependent on dividends from its subsidiaries to meet its obligations. Archer is a holding company and does not conduct any business operations of its own. Archer’s principal assets are the equity interests it owns in its operating subsidiaries, either directly or indirectly. As a result, Archer is dependent upon cash dividends, distributions or other transfers it receives from its subsidiaries to repay any debt it may incur, and to meet its other obligations. The ability of Archer’s subsidiaries to pay dividends and make payments to Archer will depend on their operating results and may be restricted by, among other things, applicable corporate, tax and other laws and regulations and agreements of those subsidiaries. For example, the corporate laws of some jurisdictions prohibit the payment of dividends by any subsidiary unless the subsidiary has a capital surplus or net profits in the current or immediately preceding fiscal year. Payments or distributions from Archer’s subsidiaries also could be subject to restrictions on dividends or repatriation of earnings under applicable local law, and monetary transfer restrictions in the jurisdictions in which Archer’s subsidiaries operate. Archer’s subsidiaries are separate and distinct legal entities. Any right that Archer has to receive any assets of or distributions from any subsidiary upon the bankruptcy, dissolution, liquidation or reorganization of such subsidiary, or to realize proceeds from the sale of the assets of any subsidiary, will be junior to the claims of that subsidiary’s creditors, including trade creditors. Archer has a significant level of debt, and could incur additional debt in the future, which could have significant consequences for its business and future prospects. As of 30 June 2011, Archer had total outstanding debt of approximately USD 673.4 million. This debt represented approximately 30.3% of Archer’s total book capitalization. In addition Archer has financed the Great White acquisition with additional debt. Archer’s debt and the limitations imposed on Archer by its existing or future debt agreements could have significant consequences for Archer’s business and future prospects, including the following: · Archer may not be able to obtain necessary financing in the future for working capital, capital expenditures, acquisitions, debt service requirements or other purposes; · Archer will be required to dedicate a substantial portion of its cash flow from operations to payments of principal and interest on its debt; 9 · Archer could be more vulnerable during downturns in its business and be less able to take advantage of significant business opportunities and to react to changes in Archer’s business and in market or industry conditions; and · Archer may have a competitive disadvantage relative to its competitors that have less debt. Archer’s ability to make payments on and to refinance its indebtedness and to fund planned capital expenditures will depend on Archer’s ability to generate cash in the future, which is subject to general economic, financial, competitive, legislative, regulatory and other factors that are beyond Archer’s control. Archer’s earnings and cash flow may vary significantly from year to year due to the cyclical nature of the oilfield services industry. As a result, Archer’s future cash flows may be insufficient to meet all of its debt obligations and other commitments, and any insufficiency could negatively impact Archer’s business. To the extent Archer is unable to repay its indebtedness as it becomes due or at maturity with cash on hand, Archer will need to refinance its debt, sell assets or repay the debt with the proceeds from equity offerings. Additional indebtedness or equity financing may not be available to Archer in the future for the refinancing or repayment of existing indebtedness, and Archer may not be able to complete asset sales in a timely manner sufficient to make such repayments. Archer’s credit facility imposes restrictions on Archer that may limit the discretion of management in operating Archer’s business and that, in turn, could impair Archer’s ability to meet its obligations. Archer’s credit facility contains various restrictive covenants that limit management’s discretion in operating its business. In particular, these covenants limit its ability to, among other things: · make certain types of loans and investments; · incur or guarantee additional indebtedness; · pay dividends, redeem or repurchase stock, prepay, redeem or repurchase other debt or make other restricted payments; · use proceeds from asset sales, new indebtedness or equity issuances for general corporate purposes or investment into its business; · place restrictions on Archer’s subsidiaries’ ability to make dividends or other payments to Archer; · invest in joint ventures; · create or incur liens; · enter into transactions with affiliates; · sell assets or consolidate or merge with or into other companies; and · enter into new lines of business. The credit facility also imposes additional covenants and restrictions, including the imposition of a requirement to maintain a minimum equity ratio at all times. Archer’s ability to comply with these financial covenants and restrictions may be affected by events beyond Archer’s control. Archer’s credit facility requires that Archer meet certain financial ratios and tests and there can be no assurance that Archer will be able to comply with the financial covenants. Reduced activity levels in the exploration and production industry could adversely impact Archer’s ability to comply with such covenants in the future. Archer’s failure to comply with such covenants would result in an event of default under the credit facility, which could result in Archer having to immediately repay all amounts outstanding under the credit facility, and in foreclosure of liens on Archer’s assets. These covenants could materially and adversely affect Archer’s ability to finance its future operations or capital needs. Furthermore, they may restrict Archer’s ability to expand, to pursue its business strategies and otherwise to conduct its business. A breach of these covenants could result in a default under Archer’s credit facility. If there were to be an event of default under the credit facility, the affected creditors could cause all amounts borrowed under the facility to be due and payable immediately. Additionally, if Archer fails to repay indebtedness under its credit facility when it becomes due, the lender under the credit facility could proceed against the assets which Archer has pledged as security. Archer’s assets and cash flow might not be sufficient to repay its outstanding debt in the event of a default. Archer’s operations are subject to a significant number of tax regimes, and changes in legislation or regulations in any one of the countries in which Archer operates could negatively and adversely affect Archer’s results of operations. Archer’s operations are carried out in several countries across the world, and Archer’s tax filings are therefore subject to the jurisdiction of a significant number of tax authorities and tax regimes, as well as cross-border tax treaties between governments. Furthermore, the nature of Archer’s operations means that Archer routinely has to deal with complex tax issues (such as transfer pricing, permanent establishment or similar issues) as well as competing and developing tax systems where tax treaties may not exist or where the legislative framework is unclear. In addition, Archer’s international operations are taxed on different bases that vary from country to country, including net profit, deemed net profit (generally based on turnover) and revenue based withholding taxes based on turnover. Archer’s management determines its tax provision based on its interpretation of enacted local tax laws and existing practices and uses assumptions regarding the tax deductibility of items and recognition of revenue. Changes in these 10 assumptions and practices could impact the amount of income taxes that Archer provides for in any given year and could negatively and adversely affect the result of Archer’s operations. Archer’s tax liabilities could increase as a result of adverse tax audits, inquiries or settlements. Archer’s operations are, and may in the future become, subject to audit, inquiry and possible re-assessment by different tax authorities. In accordance with applicable accounting rules relating to contingencies, management provides for taxes in the amounts that it considers probable of being payable as a result of these audits and for which a reasonable estimate may be made. Management also separately considers if taxes payable in relation to filings not yet subject to audit may be higher than the amounts stated in Archer’s filed tax return, and makes additional provisions for probable risks if appropriate. As forecasting the ultimate outcome includes some uncertainty, the risk exists that adjustments will be recognized to Archer’s tax provisions in later years as and when these and other matters are finalized with the appropriate tax authorities. Archer is subject to litigation that could have an adverse effect on it. Archer is from time to time involved in litigation. The numerous operating hazards inherent in Archer’s business increase Archer’s exposure to litigation, which may involve, among other things, contract disputes, personal injury, environmental, employment, tax and securities litigation, and litigation that arises in the ordinary course of business. Management cannot predict with certainty the outcome or effect of any claim or other litigation matter. Litigation may have an adverse effect on Archer because of potential negative outcomes, the costs associated with defending the lawsuits, the diversion of Archer’s management’s resources and other factors. Archer’s reputation and its ability to do business may be impaired by corrupt behaviour by employees or agents or those of its affiliates. Archer operates in countries known to experience governmental corruption. While Archer is committed to conducting business in a legal and ethical manner, there is a risk that Archer’s employees or agents or those of its affiliates may take actions that violate either the U.S. Foreign Corrupt Practices Act or legislation promulgated pursuant to the 1onvention on Combating Bribery of Foreign Public Officials in International Business Transactions or other applicable anti-corruption regulations. These actions could result in monetary penalties against Archer or its affiliates and could damage Archer’s reputation and, therefore, its ability to do business. In addition to the risks that arise in countries that have experienced governmental corruption, there is also a risk that Archer will not be able to ensure that its internal control policies and procedures will protect Archer from fraud or other criminal acts committed by Archer’s employees or agents or those of its affiliates. Risks related to the Acquisition of Great White Archer and Great White will incur transaction, integration and restructuring costs in connection with the acquisition. Archer and Great White have incurred, and expect to continue to incur, significant costs in connection with the acquisition, including the fees of their respective professional advisors. Archer will also incur integration and restructuring costs as Great White’ operations are integrated with Archer’s operations. The efficiencies anticipated to arise from the acquisition may not be achieved in the near term or at all, and if achieved, may not be sufficient to offset the costs associated with the acquisition. Unanticipated costs, or the failure to achieve expected efficiencies, may have an adverse impact on the results of the operations of the combined company following completion of the acquisition. The pendency of the acquisition could adversely affect Archer and Great White. In connection with the acquisition, certain customers of Archer and Great White may delay or defer purchasing decisions, which could negatively impact revenues, earnings and cash flows regardless of whether the acquisition is completed. Risks related to Great White’s business Great White’s business depends on the oil and natural gas industry and particularly on the level of exploration and production activity within the United States, which may be adversely impacted by industry conditions that are beyond Great White’s control. Great White depend on their customers’ willingness and ability to make operating and capital expenditures to explore for, develop and produce oil and natural gas in the United States. If these expenditures decline, Great White’s business will suffer. Great White’s customers’ willingness to explore, develop and produce depends largely upon prevailing industry conditions that are influenced by numerous factors over which Great White have no control, such as: · the supply of and demand for oil and natural gas; · the level of prices, and expectations about future prices, of oil and natural gas; · the cost of exploring for, developing, producing and delivering oil and natural gas; · the expected decline rates of current production; 11 · the discovery rates of new oil and natural gas reserves; · contractions in the credit market; · available pipeline and other transportation capacity; · weather conditions, including hurricanes that can affect oil and natural gas operations over a wide area and other natural disasters; · political instability in oil and natural gas producing countries; · governmental approvals and regulatory requirements and conditions; · the continued threat of terrorism and the impact of military and other action, including military action in the Middle East; · technical advances affecting energy consumption; · the price and availability of alternative fuels; · the ability of oil and natural gas producers to raise equity capital and debt financing; · merger and divestiture activity among oil and natural gas producers; and · domestic and worldwide economic conditions. Any of the above factors could impact the level of oil and natural gas exploration and production activity and could ultimately have a material adverse effect on Great White’s business, financial condition, results of operations and cash flows. The cyclicality of the oil and natural gas industry in the United States may cause Great White’s operating results to fluctuate. Great White derives its revenue from companies in the oil and natural gas exploration and production industry, a historically cyclical industry with levels of activity that are significantly affected by the levels and volatility of oil and natural gas prices. Great White may experience significant fluctuations in operating results as a result of the reactions of Great White’s customers to changes in oil and natural gas prices. For example, in 2009, declines in prices for oil and natural gas, combined with adverse changes in the capital and credit markets, caused many exploration and production companies to reduce their capital budgets and drilling activity. This resulted in a significant decline in demand for Great White’s services, had an adverse impact on Great White’s prices and utilization, and adversely affected the results of operations. In addition, substantially all of the service revenue Great White earn is based upon a charge for a relatively short period of time (e.g., an hour, a day, a week) for the actual period of time the service is provided to Great White’s customers. By contracting services on a short-term basis, Great White is exposed to the risks of a rapid reduction in market prices and utilization, with resulting volatility in Great White’s revenues. Great White’s business is difficult to evaluate because Great White have a limited operating history. Great White commenced operations in December 2005. All of Great White’s assets and operations described in this Information Memorandum were acquired since that time. As a result, there is only limited historical financial and operating information available on which to base the evaluation of Great White’s performance. Great White may have difficulties managing growth in their business, which could adversely affect the financial condition and results of operations. The growth of Great White in accordance with Archer’s business plan, if achieved, will place a significant strain on Great White’s financial, technical, operational and managerial resources. As Great White expands their activities through both organic growth and acquisitions, there will be additional demands on financial, technical, operational and management resources. The failure to continue to upgrade Great White’s technical, administrative, operating and financial control systems or the occurrences of unexpected expansion difficulties, including the failure to recruit and retain experienced managers, engineers and other professionals in the oil and natural gas services industry, could have a material adverse effect on Great White’s business, financial condition and results of operations. If the intended expansion of Great White’s business is not successful, Great White’s financial condition, profitability and results of operations could be adversely affected, and Great White may not achieve increases in revenue and profitability that Archer hope to realize. A key element of Archer’s business strategy involves the expansion of Great White’s services, geographic presence and customer base. These aspects of the strategy are subject to numerous risks and uncertainties, including: · inability to retain or hire experienced crews and other personnel; · lack of customer demand for the services Great White intend to provide; · inability to secure necessary equipment, raw materials (particularly sand and other proppants) or technology to successfully execute Great White’s expansion plans; · shortages of water used in Great White’s hydraulic fracturing operations; · equipment downtime due to technical failures might reduce Great White’s ability to achieve the utilization necessary to deliver the estimated financial results, 12 · unanticipated delays that could limit or defer the provision of services by Great White and jeopardize their relationships with existing customers and adversely affect Great White’s ability to obtain new customers for such services; and · competition from new and existing services providers. Encountering any of these or any unforeseen problems in implementing Great White’s planned expansion could have a material adverse impact on Great White’s business, financial condition, results of operations and cash flows, and could prevent Great White from achieving the increases in revenues and profitability that Archer hope to realize. Great White’s business depends upon their ability to obtain specialized equipment and parts from third party suppliers, and Great White may be vulnerable to delayed deliveries and future price increases. Great White purchases specialized equipment and parts from third party suppliers and affiliates. Currently, there is a high demand for hydraulic fracturing, coiled tubing and other oil field services and extended lead times to obtain equipment needed to provide these services. Further, there are a limited number of suppliers that manufacture the equipment Great White use. Should Great White’s current suppliers be unable or unwilling to provide the necessary equipment and parts or otherwise fail to deliver the products timely and in the quantities required, any resulting delays in the provision of Great White’s services could have a material adverse effect on Great White’s business, financial condition, results of operations and cash flows. In addition, future price increases for this type of equipment and parts could negatively impact Great White’s ability to purchase new equipment to update or expand the existing fleet or to timely repair equipment in the existing fleet. The loss of or interruption in operations of one or more of Great White’s key raw material suppliers and shortages of water could have a material adverse effect on Great White’s operations. Great White’s reliance on outside suppliers for some of the key raw materials Great White uses in providing their services involves several risks, including limited control over the price, timely delivery and quality of such materials or equipment. Great White relies on a limited number of suppliers for certain raw materials, particularly sand and other proppants, which are critical for certain of Great White’s operations. In the past Great White have experienced a shortage of sand and if Great White were to again have a problem sourcing this or other raw materials or transporting these materials from these suppliers, Great White’s ability to provide services would be limited. Great White does not have commitments with Great White’s suppliers to ensure the continued supply of raw materials. Historically, Great White has placed orders with their suppliers that meet Great White’s expected raw material demands for short periods of time. Any changes in Great White’s suppliers could cause material delays in Great White’s operations and increase Great White’s costs. In addition, Great White’s suppliers may not be able to meet Great White’s future demands as to volume, quality or timeliness. Great White’s inability to obtain timely delivery of key raw materials of acceptable quality or any significant increases in prices of such materials could result in material operational delays, increase Great White’s operating costs, limit Great White’s ability to service Great White’s customers’ wells or otherwise materially and adversely affect Great White’s business and operating results. Further, Great White’s hydraulic fracturing operations require significant amounts of water and may be negatively impacted by shortages of water, due to droughts or otherwise, in the areas in which Great White operate. Great White’s fracturing operations in certain shales are more water intensive due to the peculiar geology of such shales, and competition for water in such shales is growing. If Archer is unable to retain key Great White’s personnel after the acquisition is completed, Archer’s business may suffer. The success of the acquisition will depend in part on Archer’s ability to retain key personnel currently employed by Great White. There is no assurance that Archer will be able to retain key employees of Great White after the acquisition. Current and prospective employees of Great White may experience uncertainty about their future roles with their company until after the acquisition is completed. If key employees terminate their employment, or if insufficient numbers of employees are retained to maintain effective operations, management’s attention might be diverted from successfully integrating Great White’s operations to hiring suitable replacements, and Archer’s business might suffer. In addition, Archer might not be able to locate suitable replacements for any key employees that leave Great White, or Archer may not be able to offer employment to potential replacements on terms they find acceptable. If Great White is unable to employ a sufficient number of skilled and qualified workers, Great White’s capacity and profitability could be diminished and Great White’s growth potential could be impaired. The delivery of Great White’s products and services requires skilled and qualified workers with specialized skills and experience who can perform physically demanding work. As a result of the volatility of the oilfield services industry and the demanding nature of the work, workers may choose to pursue employment in fields that offer a more desirable work environment at wage rates that are competitive. Great White’s ability to be productive and profitable will depend upon Great White’s ability to employ and retain skilled workers. In addition, Great White’s ability to expand Great White’s operations depends in part on Great White’s ability to increase the size of Great White’s skilled labour force. The demand for skilled workers is high, and the supply is limited. As a result, competition for experienced oilfield service personnel is intense and Great White faces significant challenges in competing for crews and management with 13 large and well-established competitors. A significant increase in the wages paid by competing employers could result in a reduction of Great White’s skilled labour force, increases in the wage rates that Great White must pay, or both. If either of these events were to occur, Great White’s capacity and profitability could be diminished and Great White’s growth potential could be impaired. Unionization efforts could increase Great White’s costs or limit their flexibility. Presently, none of Great White’s employees work under collective bargaining agreements. Unionization efforts have been made from time to time within the industry, to varying degrees of success. Any such unionization could increase Great White’s costs or limit the flexibility. Advancements in technology could have a material adverse effect on Great White’s business, financial condition and results of operations and cash flows. As new horizontal and directional drilling, pressure pumping, pressure control and other well service technologies develop, Great White may be placed at a competitive disadvantage, and competitive pressure may force Great White to implement new technologies at a substantial cost. Great White may not be able to successfully acquire or use new technologies. New technologies could render Great White’s current products and services obsolete or significantly reduce demand for Great White’s current products and services. As a result, new advancements in technology could have a material adverse effect on their business, financial condition and results of operations and cash flows. Great White’s acquisitions may expose them to various risks, including those relating to difficulties in identifying suitable acquisition opportunities and integrating businesses, assets and personnel, as well as difficulties in obtaining financing for targeted acquisitions and the potential for increased leverage or debt service requirements. As a component of Great White’s business strategy, Great White has pursued selected acquisitions of complementary assets, businesses and technologies. Since Great White’s commencement of operations in December 2005, Great White has completed three acquisitions for an aggregate consideration of approximately USD78.5 million. Acquisitions involve numerous risks, including: · unanticipated costs and assumption of liabilities and exposure to unforeseen liabilities of acquired businesses, including but not limited to environmental liabilities; · difficulties in integrating the operations and assets of the acquired business and the acquired personnel; · limitations on Great White’s ability to properly assess and maintain an effective internal control environment over an acquired business, in order to comply with public reporting requirements; · potential losses of key employees and customers of the acquired businesses; · inability to commercially develop acquired technologies; · risks of entering markets in which Great White has limited prior experience; and · increases in Great White’s expenses and working capital requirements. The process of integrating an acquired business may involve unforeseen costs and delays or other operational, technical and financial difficulties and may require a disproportionate amount of management attention and financial and other resources. Great White’s failure to achieve consolidation savings, to incorporate the acquired businesses and assets into Great White’s existing operations successfully or to minimize any unforeseen operational difficulties could have a material adverse effect on Great White’s financial condition and results of operations. Great White’s customer base is concentrated and the loss of one or more of Great White’s significant customers could cause their revenue to decline substantially. Great White’s top five customers accounted for approximately 42%, 36%, 26% and 30% of Great White’s revenue for the six months ended June 30, 2011 and for the years ended December31, 2010, 2009 and 2008, respectively. Great White’s largest customer accounted for approximately 15%, 18%, 11% and 13% of Great White’s revenue for the six months ended June 30, 2011 and for the years ended December31, 2010, 2009 and 2008, respectively. It is likely that Great White will continue to derive a significant portion of Great White’s revenue from a relatively small number of customers in the future. If a major customer decided not to continue to use Great White’s services, Great White’s revenue would decline and the operating results and financial condition could be harmed. Many of Great White’s customers’ activity levels, spending for Great White’s services and payment patterns have been and may continue to be impacted by the credit markets. Many of Great White’s customers finance their activities through cash flow from operations, the incurrence of debt or the issuance of equity. During 2008 there was a significant decline in the credit and equity markets, adversely impacting the availability of capital. Great White believes that since March 2009, the credit and equity markets have improved. However, uncertainty regarding any continued improvement or the actual deterioration of these markets could have a material adverse impact on Great White’s customers’ willingness or ability to spend for Great White’s services. Such reduction in spending could have a material adverse effect on Great White’s operations. In addition, while historically Great White’s customer base has not presented significant credit risks, the same factors that may lead to a reduction in Great White’s customers’ spending also may increase Great White’s exposure to the 14 risks of nonpayment and nonperformance by Great White’s customers. A significant reduction in Great White’s customers’ liquidity may result in a decrease in their ability to pay or otherwise perform on their obligations to us. Any increase in the nonpayment of and nonperformance by Great White’s counterparties, either as a result of recent changes in financial and economic conditions or otherwise, could have an adverse impact on Great White’s operating results and could adversely affect the liquidity. Great White may not be able to provide services that meet the specific needs of oil and natural gas exploration and production companies at competitive prices. The markets in which Great White operates are generally highly competitive and have relatively few barriers to entry. The principal competitive factors in Great White’s markets are price, product and service quality and availability, responsiveness, experience, technology, equipment quality and reputation for safety. Great White competes with large national and multi-national companies that have longer operating histories, greater financial, technical and other resources and greater name recognition than Great White do. Several of Great White’s competitors provide a broader array of services and have a stronger presence in more geographic markets. In addition, Great White competes with several smaller companies capable of competing effectively on a regional or local basis. Great White’s competitors may be able to respond more quickly to new or emerging technologies and services and changes in customer requirements. Some contracts are awarded on a bid basis, which further increases competition based on price. Pricing is often the primary factor in determining which qualified contractor is awarded a job. The competitive environment has intensified as recent mergers among oil and natural gas companies have reduced the number of available customers. As a result of competition, Great White may lose market share or be unable to maintain or increase prices for Great White’s present services or to acquire additional business opportunities, which could have a material adverse effect on Great White’s business, financial condition, results of operations and cash flows. In addition, some exploration and production companies have begun performing hydraulic fracturing and directional drilling on their wells using their own equipment and personnel. Any increase in the development and utilization of in-house fracturing and directional drilling capabilities by Great White’s customers could decrease the demand for Great White’s services and have a material adverse impact on Great White’s business. Severe weather could have a material adverse impact on Great White’s business. Great White’s business could be materially and adversely affected by severe weather. Repercussions of severe weather conditions may include: · curtailment of services; · weather-related damage to equipment resulting in suspension of operations; · weather-related damage to Great White’s facilities; · inability to deliver equipment and materials to jobsites in accordance with contract schedules; and · loss of productivity. In addition, oil and natural gas operations of customers located in Michigan, Montana, North Dakota, West Virginia, Wyoming and other cold weather states can be adversely affected by seasonal weather conditions, primarily in the spring. Many municipalities impose weight restrictions on the paved roads that lead to Great White’s jobsites due to the muddy conditions caused by spring thaws. This can limit Great White’s access to these jobsites and Great White’s ability to service wells in these areas. These constraints and the resulting shortages or high costs could delay Great White’s operations and materially increase Great White’s operating and capital costs in those regions. Great White’s operations are subject to hazards inherent in the oil and natural gas industry, which could expose Great White to substantial liability and cause Great White to lose customers and substantial revenue. Risks inherent to Great White’s industry, such as equipment defects, vehicle accidents, explosions, uncontrollable flows of gas or well fluids, and releases of and exposure to hazardous substances, including certain substances contained in hydraulic fracturing fluid such as hydrochloric acid and petrochemicals, can cause personal injury, loss of life, suspension of operations, damage to formations, damage to facilities, business interruption and damage to or destruction of property, equipment, natural resources and the environment. The cost of managing such risks may be significant. These risks could expose Great White to substantial liability for personal injury, wrongful death, property damage, loss of oil and natural gas production, pollution, natural resources and other environmental damages and environmental clean-up responsibilities. The frequency and severity of such incidents will affect operating costs, insurability and relationships with customers, employees and regulators. In particular, Great White’s customers may elect not to purchase Great White’s services if they view Great White’s environmental or safety record as unacceptable, which could cause Great White to lose customers and substantial revenues. In addition, these risks may be greater for Great White than some of Great White’s competitors because Great White sometimes acquire companies that may not have allocated significant resources and management focus to safety and environmental matters and may have a poor environmental and safety record and associated possible exposure. Great White works in a dangerous business and Great White’s safety procedures may not always prevent accidents. Great White’s insurance coverage may be inadequate to cover Great White’s liabilities. In addition, Great White may 15 not be able to maintain adequate insurance in the future at rates Great White consider reasonable and commercially justifiable and insurance may not continue to be available on terms as favourable as Great White’s current arrangements. In addition, certain types of insurance coverage may not be available in the future. The occurrence of a significant uninsured claim, a claim in excess of the insurance coverage limits maintained by Great White or a claim at a time when Great White is not able to obtain liability insurance could have a material adverse effect on Great White’s ability to conduct normal business operations and on Great White’s financial condition, results of operations and cash flows. Great White’s senior management may not be successful in improving Great White’s overall environmental and safety record. Great White are subject to extensive environmental, health and safety laws and regulations that may subject Great White to substantial liability or require the company to take actions that will adversely affect Great White’s results of operations. Great White’s business is significantly affected by stringent and complex federal, state and local laws and regulations governing the discharge of substances into the environment or otherwise relating to environmental protection and health and safety matters. As part of Great White’s business, they handle, transport and dispose of a variety of fluids and substances, including hydraulic fracturing fluids that can contain hydrochloric acid and certain petrochemicals. This activity poses some risks of environmental liability, including leakage of hazardous substances from the wells to surface and subsurface soils, surface water or groundwater. Great White also handles, transport and store these substances. The handling, transportation, storage and disposal of these fluids are regulated by a number of laws, including the Resource Conservation and Recovery Act; the Comprehensive Environmental Response, Compensation, and Liability Act; the Clean Water Act; the Safe Drinking Water Act; and other federal and state laws and regulations promulgated thereunder. The cost of compliance with these laws can be significant. Failure to properly handle, transport or dispose of these materials or otherwise conduct Great White’s operations in accordance with these and other environmental laws could expose Great White to substantial liability for administrative, civil and criminal penalties, cleanup and site restoration costs and liability associated with releases of such materials, damages to natural resources and other damages, as well as potentially impair Great White’s ability to conduct Great White’s operations. Great White could be exposed to liability for cleanup costs, natural resource damages and other damages under these and other environmental laws. Such liability is commonly on a strict, joint and several liability basis, without regard to fault. Liability may be imposed as a result of Great White’s conduct that was lawful at the time it occurred or the conduct of, or conditions caused by, prior operators or other third parties. Environmental laws and regulations have changed in the past, and they are likely to change in the future and become more stringent. If existing environmental requirements or enforcement policies change, Great White may be required to make significant unanticipated capital and operating expenditures. Many nations have agreed to limit emissions of “greenhouse gases,” or GHG’s, pursuant to the United Nations Framework Convention on Climate Change, also known as the “Kyoto Protocol.” Methane, a primary component of natural gas, and carbon dioxide, a byproduct of the burning of oil, natural gas, and refined petroleum products are GHGs regulated by the Kyoto Protocol. Although the United States is not participating in the Kyoto Protocol at this time, several states have adopted legislation and regulations to reduce emissions of greenhouse gases. Additionally, on April2, 2007, the U.S. Supreme Court ruled, inMassachusetts, et al. v. EPA, that the United States Environmental Protection Agency, or EPA, has the authority to regulate carbon dioxide emissions from automobiles as “air pollutant” under the federal Clean Air Act. Thereafter, in December 2009, the EPA determined that emissions of carbon dioxide, methane and other GHGs present an endangerment to human health and the environment because, according to the EPA, emissions of such gases contribute to warming of the earth’s atmosphere and other climatic changes. These findings by the EPA allowed the agency to proceed with the adoption and implementation of regulations that would restrict emissions of GHGs under existing provisions of the federal Clean Air Act. Subsequently, the EPA recently adopted two sets of related rules, one of which purports to regulate emissions of GHGs from motor vehicles and the other of which would regulate emissions of GHGs from large stationary sources of emissions such as power plants or industrial facilities. The EPA finalized the motor vehicle rule in April 2010 and it became effective January 2011, although it does not require immediate reductions in GHG emissions. The EPA adopted the stationary source rule in May 2010, and it also became effective January 2011, although it remains the subject of several pending lawsuits filed by industry groups. Additionally, in September 2009, the EPA issued a final rule requiring the reporting of GHG emissions from specified large GHG emission sources in the U.S., including natural gas liquids fractionators and local natural gas/distribution companies, beginning in 2011 for emissions occurring in 2010. In June 2009, the U.S. House of Representatives passed the American Clean Energy and Security (ACES) Act that, among other things, would have established a cap-and-trade system to regulate greenhouse gas emissions and would have required an 80% reduction in GHG emissions from sources within the United States between 2012 and 2050. The ACES Act did not pass the Senate, however, and so was not enacted by the 111th Congress. The United States Congress is likely to again consider a climate change bill in the future. Moreover, almost half of the states have already taken legal measures to reduce emissions of GHGs, primarily through the planned development of GHG emission inventories and/or regional GHG cap and trade programs. Most of these cap and trade programs work by requiring major sources of emissions, such as electric power plants, or major producers of fuels, such as refineries and gas processing plants, to acquire and surrender emission allowances corresponding with their annual emissions of GHGs. 16 The number of allowances available for purchase is reduced each year until the overall GHG emission reduction goal is achieved. As the number of GHG emission allowances declines each year, the cost or value of allowances is expected to escalate significantly. Restrictions on emissions of methane or carbon dioxide that may be imposed in various states could adversely affect the oil and natural gas industry and, therefore, could reduce the demand for Great White’s products and services. Currently, Great White’s operations are not adversely impacted by existing state and local climate change initiatives and, at this time, it is not possible to accurately estimate how potential future laws or regulations addressing greenhouse gas emissions would impact Great White’s business. Any failure by Great White to comply with applicable environmental laws and regulations may result in governmental authorities taking actions that could adversely impact Great White’s operations and financial condition, including the: · issuance of administrative, civil and criminal penalties; · denial, suspension or revocation of necessary permits, licenses or other authorizations; · imposition of injunctive obligations or limitations on Great White’s operations; · requirement that additional pollution controls be installed on Great White’s equipment; and · required performance of site investigatory, remedial or other corrective actions. Federal and state legislative and regulatory initiatives relating to hydraulic fracturing could result in increased costs and additional operating restrictions or delays. The federal Safe Drinking Water Act, or SDWA, regulates the underground injection of substances through the Underground Injection Control, or UIC program. Hydraulic fracturing generally is exempt from regulation under the UIC program, but the hydraulic fracturing process is typically regulated by state oil and gas commissions. The EPA has recently taken the position that hydraulic fracturing with fluids containing diesel fuel is subject to regulation under the UIC program, specifically as “Class II” UIC wells. At the same time, the EPA has commenced a study of the potential environmental impacts of hydraulic fracturing activities, and a committee of the U.S. House of Representatives is also conducting an investigation of hydraulic fracturing practices. As part of these studies, both the EPA and the House committee have requested that certain companies provide them with information concerning the chemicals used in the hydraulic fracturing process. These studies, depending on their results, could spur initiatives to regulate hydraulic fracturing under the SDWA or otherwise. In March 2011, companion bills entitled the Fracturing Responsibility and Awareness of Chemicals (FRAC) Act of 2009 were reintroduced in the United States Senate and House of Representatives. These bills, which are currently under consideration by Congress, would repeal the exemption for hydraulic fracturing from the SDWA, which would have the effect of allowing the EPA to promulgate regulations requiring permits and implementing potential new requirements on hydraulic fracturing under the SDWA. This could, in turn, require state regulatory agencies in states with programs delegated under the SDWA to impose additional requirements on hydraulic fracturing operations. In addition, the bills would require persons using hydraulic fracturing, such as us, to disclose the chemical constituents, but not the proprietary formulas, of their fracturing fluids to a regulatory agency, which would make the information public via the internet. Additionally, fracturing companies would be required to disclose specific chemical contents of fluids, including proprietary chemical formulas, to state authorities or to a requesting physician or nurse if deemed necessary by the physician or nurse in connection with a medical emergency. Some states have adopted or are considering adopting regulations that could restrict hydraulic fracturing in certain circumstances and/or require the disclosure of the composition of hydraulic fracturing fluids, which generally contain hazardous substances. For example, in June 2010, the Wyoming Oil and Gas Conservation Commission passed a rule requiring disclosure of hydraulic fracturing fluid content. In November 2010, the Pennsylvania Environmental Quality Board proposed regulations that would require reporting of the chemicals used in fracturing fluids. Effective January 15, 2011, Arkansas began requiring disclosure of the components, but not the precise chemical composition, of hydraulic fracturing fluids. On May 31, 2011, the Texas Legislature adopted new legislation requiring oil and gas operators to publicly disclose the chemicals used in the hydraulic fracturing process. It was signed into law on June 17, 2011, effective as of September 1, 2011. The Texas Railroad Commission will adopt rules and regulations implementing this legislation in two phases by July 1, 2012 and 2013, respectively. The new law requires that well operators disclose the list of chemical ingredients subject to the requirements of federal Occupational Safety and Health Act (OSHA) for disclosure on an internet website and also file the list of chemicals with the Railroad Commission with the well completion report. The total volume of water used to hydraulically fracture a well must also be disclosed to the public and filed with the Railroad Commission. In addition, the new law requires disclosure on a public website and to the Railroad Commission of other chemical ingredients that were intentionally included and used for the purpose of hydraulic fracturing. The new law contemplates that certain hydraulic fracturing chemicals may be claimed as a trade secret, although disclosure of such information would be required to a health professional or emergency responder who needs the information for medical treatment. If new laws or regulations that significantly restrict hydraulic fracturing, such as the FRAC Act, are adopted, such laws could make it more difficult or costly for Great White to perform fracturing to stimulate production from tight 17 formations as well as make it easier for third parties opposing the hydraulic fracturing process to initiate legal proceedings based on allegations that specific chemicals used in the fracturing process could adversely affect groundwater. In addition, if hydraulic fracturing is further regulated at the federal or state level, Great White’s fracturing activities could become subject to additional permitting and financial assurance requirements, more stringent construction specifications, increased monitoring, reporting and recordkeeping obligations, plugging and abandonment requirements and also to attendant permitting delays and potential increases in costs and liability. Such legislative changes could cause Great White to incur substantial compliance costs, and compliance or the consequences of any failure to comply by Great White could have a material adverse effect on Great White’s financial condition and results of operations. At this time, it is not possible to estimate the impact on Great White’s business of newly enacted or potential federal or state legislation governing hydraulic fracturing. Increasing trucking regulations may increase Great White’s costs and negatively impact Great White’s results of operations. Through the transportation and relocation of Great White’s oilfield service equipment, Great White operates trucks and other heavy equipment. As such, Great White operates as a motor carrier in providing certain of Great White’s services and therefore is subject to regulation by the United States Department of Transportation and by various state agencies. These regulatory authorities exercise broad powers, governing activities such as the authorization to engage in motor carrier operations, driver licensing and qualification, insurance requirements, hours of service, financial reporting and review of certain mergers, consolidations and acquisitions, and transportation of hazardous materials (HAZMAT). The Department of Transportation periodically conducts compliance reviews and may revoke registration privileges based on certain safety performance criteria that could result in a suspension of operations. The rating scale consists of “satisfactory,” “conditional,” and “unsatisfactory” ratings. Currently, Great White Pressure Control LLC and Great White Pressure Pumping LLC are operating with a “conditional” rating. Great White’s trucking operations are subject to possible regulatory and legislative changes that may increase Great White’s costs. Some of these possible changes include increasingly stringent environmental regulations, changes in the hours of service regulations which govern the amount of time a driver may drive or work in any specific period, onboard black box recorder device requirements or limits on vehicle weight and size. Interstate motor carrier operations are subject to safety requirements prescribed by the United States Department of Transportation. To a large degree, intrastate motor carrier operations are subject to state safety regulations that mirror federal regulations. Matters such as the weight and dimensions of equipment are also subject to federal and state regulations. From time to time, various legislative proposals are introduced, including proposals to increase federal, state, or local taxes, including taxes on motor fuels, which may increase Great White’s costs or adversely impact the recruitment of drivers. Archer cannot predict whether, or in what form, any increase in such taxes applicable to Great White will be enacted. A terrorist attack or armed conflict could harm Great White’s business. Terrorist activities, anti-terrorist efforts and other armed conflicts involving the United States or other countries may adversely affect the United States and global economies and could prevent Great White from meeting their financial and other obligations. If any of these events occur, the resulting political instability and societal disruption could reduce overall demand for oil and natural gas, potentially putting downward pressure on demand for Great White’s services and causing a reduction in Great White’s revenues. Oil and natural gas related facilities could be direct targets of terrorist attacks, and Great White’s operations could be adversely impacted if infrastructure integral to Great White’s customers’ operations is destroyed or damaged. Costs for insurance and other security may increase as a result of these threats, and some insurance coverage may become more difficult to obtain, if available at all. Legal requirements, conservation measures and technological advances could reduce demand for oil and natural gas, which may adversely affect Great White’s business, financial condition, results of operations and cash flows. Environmental and energy matters have been the focus of increased scientific and political scrutiny and are subject to various legal requirements. International agreements, national laws, state laws and various regulatory schemes limit or otherwise regulate energy-related activities, such as emissions of greenhouse gasses, and additional restrictions are under consideration by governmental entities. These legal requirements as well as fuel conservation measures, alternative fuel requirements, increasing consumer demand for alternatives to oil and natural gas, technological advances in fuel economy and energy generation devices could reduce demand for oil and natural gas. Archer cannot predict the impact of the changing demand for oil and gas services and products, and any major changes may have a material adverse effect on Great White’s business, financial condition, results of operations and cash flows. Losses and liabilities from uninsured or underinsured drilling and operating activities could have a material adverse effect on Great White’s financial condition and operations. Great White maintain operational insurance coverage of types and amounts that Great White believe to be customary in the industry, including commercial general liability, workers’ compensation, business auto, excess auto liability, commercial property, motor truck cargo, umbrella liability and excess liability insurance policies. Great White is not fully insured against all risks, either because insurance is not available or because of the high premium costs relative to 18 perceived risk. Further, any insurance obtained by Great White may not be adequate to cover any losses or liabilities and this insurance may not continue to be available at all or on terms which are acceptable to us. Insurance rates have in the past been subject to wide fluctuation and changes in coverage could result in less coverage, increases in cost or higher deductibles and retentions. Liabilities for which Great White are not insured, or which exceed the policy limits of Great White’s applicable insurance, could have a material adverse effect on Great White’s business activities, financial condition and results of operations. Great White may be subject to claims for personal injury and property damage, which could materially adversely affect Great White’s financial condition and results of operations. Great White operates with most of their customers through master service agreements, or MSAs. Great White endeavour to allocate potential liabilities and risks between the parties in the MSAs. Generally, Great White’s MSAs contain indemnification to Great White for liability for pollution or environmental claims arising from subsurface conditions or resulting from the drilling activities of Great White’s customers or their operators. Great White may have liability in such cases if Great White is negligent or commit wilful acts. Generally, Great White’s customers also agree to indemnify Great White against claims arising from their employees’ personal injury or death, unless resulting from Great White’s gross negligence or wilful misconduct. Similarly, Great White agrees to indemnify Great White’s customers for liabilities arising from personal injury or death of any of Great White’s employees, unless resulting from gross negligence or wilful misconduct of the customer. In addition, Great White’s customers agree to indemnify Great White for loss or destruction of customer-owned property or equipment and in turn, Great White agrees to indemnify Great White’s customers for loss or destruction of property or equipment Great White own. Losses due to catastrophic events, such as blowouts, are generally the responsibility of the customer. However, despite this general allocation of risk, Great White might not succeed in enforcing such contractual allocation, might incur an unforeseen liability falling outside the scope of such allocation or may be required to enter into an MSA with terms that vary from the above allocations of risk. As a result, Great White may incur substantial losses that could materially and adversely affect Great White’s financial condition and results of operation. Risks related to the combined business of Archer and Great White Archer and Great White may not achieve the expected benefits of the acquisition. Archer entered into the Sale and Purchase Agreement with the expectation that the acquisition will result in various benefits. Some of those benefits may not be achieved or, if achieved, may not be achieved in the time frame in which they are expected. Whether the combined company will actually realize these anticipated benefits depends on future events and circumstances, some of which are beyond Archer’s control. For example, future growth in revenues, earnings and cash flow will be partly dependent on future economic conditions and conditions in the oil and gas exploration and production industry. Also, the potential synergies that Archer anticipates may not be realized. In addition, other risk factors discussed below may prevent the achievement of the expected advantages of the acquisition. Archer’s inability to effectively integrate the business and operations of Great White with its own could disrupt its operations and force Archer to incur unanticipated costs. The acquisition will significantly increase the size of Archer’s operations. Archer’s ability to integrate Great White’s operations with its own will be important to the future success of the combined company. Successful integration is subject to numerous conditions beyond Archer’s control, including adverse general and regional economic conditions, general industry trends and competition. The successful integration of Great White’s business will also require Archer to, among other things, retain key employees from Great White. Archer’s future performance will depend, in part, on its ability to successfully integrate these new employees into Archer. Archer’s failure to retain and successfully integrate these new employees, or otherwise effectively integrate Great White’s operations with its own, could disrupt Archer’s ongoing business, force Archer to incur unanticipated costs and adversely affect the trading price of Archer common shares. If Archer is unable to realize the anticipated benefits of the acquisition due to its inability to address the challenges of integrating Great White’s business or for any other reason, it could have a material adverse effect on the combined company’s business and financial and operating results and require significant additional time on the part of its senior management dedicated to attempting to resolve integration issues. Following the acquisition, on a consolidated basis, Archer will have more debt than prior to the acquisition, which could adversely affect its business. In connection with the acquisition, Archer has assumed approximately USD 440 million of net debt obligations. Great White was acquired on a debt free basis, but Archer has partly financed the acquisition through new debt. Any failure on the part of the combined company to satisfy the financial covenants in the loan agreement and to make the interest payment and instalment will have a material adverse effect on its ability to continue its business. Archer will need to refinance a portion of the assumed debt by December 31, 2011, and will risk to not being able to secure funding, which could adversely affect its business. 19 Part of the financing assumed to fund the acquisition was done via bridge financing until alternative financing was set in place or otherwise concluded. As of the date of this Information Memorandum, a total of USD 67 million in bridge financing would need to be repaid within December 31, 2011 if not otherwise refinanced. Archer will need to refinance a portion of the assumed debt by March 31, 2012, and will risk to not being able to secure funding, which could adversely affect its business. Part of the financing assumed to fund the acquisition uses an existing tranche amounting to USD 215 million, which was originally earmarked for the repayment of Allis-Chalmers bonds. This tranche needs to be refinanced before March 31 2012. Risks related to Archer’s common shares Archer common shares may trade at low volumes that could have an adverse effect on the resale price, if any, of the Archer common shares. An active trading market may not prevail on the Oslo Børs. Active and liquid trading markets generally result in lower price volatility and more efficient execution of buy and sell orders for investors. If an active trading market for the Archer common shares does not prevail, the price of the shares may be more volatile and it may be more difficult to complete a buy or sell order for Archer common shares. Even if an active public trading market prevails, there may be little or no market demand for the Archer common shares, making it difficult or impossible to resell the shares, which would have an adverse effect on the resale price, if any, of the Archer common shares. Archer cannot predict the price, if any, at which Archer common shares will trade. The price of Archer’s common shares has been, and may continue to be, volatile. The trading price of Archer common shares as registered on the Oslo Børs has historically fluctuated. The volatility of the price of Archer’s common shares depends upon many factors including: · decreases in prices for oil and natural gas resulting in decreased demand for Archer’s services; · variations in Archer’s operating results and failure to meet expectations of investors and analysts; · increases in interest rates; · illiquidity of the market for Archer’s common shares; · sales of common shares by existing shareholders; · Archer’s substantial indebtedness; and · other developments affecting Archer or the financial markets. A reduced share price may result in a loss to investors and will adversely affect Archer’s ability to issue common shares to fund Archer’s activities. Archer is a Bermuda company and being a shareholder of a Bermuda company involves different rights and privileges than being a stockholder of a corporation registered in another jurisdiction. The rights of shareholders of Archer are governed by the law of Bermuda and by Archer’s memorandum of association and amended and restated By-Laws. Bermuda law extends to shareholders certain rights and privileges that may not exist under in other jurisdictions and, conversely, does not extend rights and privileges that stockholders governed by other jurisdictions may have. Because Archer is organized under the laws of Bermuda, investors may face difficulties in protecting their interests, and their ability to protect their rights through courts may be limited. It may be difficult to bring and enforce suits against Archer because Archer is organized under the laws of Bermuda. Some of Archer’s Directors reside in various jurisdictions outside Norway and the United States. As a result, it may be difficult for investors to affect service of process within Norway and the United States upon Archer’s non-Norwegian and non-U.S. Directors or within other jurisdictions outside the relevant Director’s country of residence. Equally it may be difficult for investors to enforce judgments obtained in the Norwegian courts and the United States courts or courts of other jurisdictions outside Bermuda or the relevant Director’s country of residence against Archer or its non-Norwegian and non-U.S. Directors. In addition, there is some doubt as to whether the courts of Bermuda and other countries would recognize or enforce judgments of foreign courts obtained against Archer or its Directors or officers or would hear actions against Archer or those persons based on foreign laws. Archer has been advised by its legal advisors in Bermuda that the United States and Bermuda do not currently have a treaty providing for the reciprocal recognition and enforcement of judgments in civil and commercial matters and, similarly, there are no such agreement between Norway and Bermuda. Some remedies available under the laws of U.S. jurisdictions, including some remedies available under the U.S. federal securities laws, may not be allowed in Bermuda courts as contrary to that jurisdiction’s public policy. Therefore, a final judgment for the payment of money rendered by any federal or state court in the United States based on civil liability, whether or not based solely on United States federal or state securities laws, would not automatically be enforceable in Bermuda. Similarly, those judgments may not be enforceable in countries other than the United States. 20 Archer may not have sufficient capital in the future to meet its needs. Future financings to provide this capital may dilute shareholders’ ownership in the combined company. Archer may raise additional capital in the future through public or private debt or equity financings by issuing additional common shares or other preferred financing shares, debt or equity securities convertible into common or preferred shares, or rights to acquire these securities. Archer may need to raise this additional capital in order to (among other things): · take advantage of expansion or acquisition opportunities; · acquire, form joint ventures with or make investments in complementary businesses, technologies or products; · develop new products or services; · respond to competitive pressures; · repay debt; or · respond to a difficult market climate. Archer’s management expects to issue additional equity securities to fund the acquisition of additional businesses and pursuant to employee benefit plans. Archer may also issue additional equity securities for other purposes. These securities may have the same rights as Archer’s common shares or, alternatively, may have dividend, liquidation, or other preferences to Archer’s common shares. The issuance of additional equity securities will dilute the holdings of existing shareholders and may reduce the price of Archer’s common shares. Seadrill and Lime Rock currently control a substantial ownership stake in Archer and such interests could conflict with those of Archer’s other shareholders. Seadrill and Lime Rock, held 146.238.446 and 45,101.867 respectively of Archer’s common shares as of 8 September 2011, which corresponds to 39.9% and 12.3% of the issued and fully paid shares. As a result of these substantial ownership interests in Archer, Seadrill and Lime Rock have the ability to exert significant influence over certain actions requiring shareholder approval, including, but not limited to, increasing or decreasing the authorized share capital of Archer (and disapplying pre-emptive rights), the election of Directors, declaration of dividends, the appointment of management and other policy decisions. While transactions with a controlling shareholder could benefit Archer, the interests of these significant shareholders could at times conflict with the interests of other holders of Archer’s common shares. Although Archer has in the past sought and continues to seek to conclude all related party transactions on an arm’s-length basis, and Archer has adopted procedures for entering into transactions with related parties, conflicts of interest may arise between Archer and Archer’s principal shareholders or their respective affiliates, resulting in the conclusion of transactions on terms not determined by market forces. Any such conflicts of interest could adversely affect Archer’s business, financial condition and results of operations, and therefore the value of its shares. 21 2 RESPONSIBILITY FOR THE INFORMATION MEMORANDUM This Information Memorandum has been prepared by the Company to provide information to shareholders and prospective investors of the Company in connection with the Acquisition of Great White. The Board accepts responsibility for the information contained in this Information Memorandum. The member of the Board confirm that, after having taken all reasonable care to ensure that such is the case, the information contained in the Information Memorandum is, to the best of their knowledge, in accordance with the facts and contains no omission likely to affect its import. 12 September 2011 The Board of Archer Limited Saad Bargach (Chairman) Fredrik Halvorsen (Deputy Chairman) Kate Blankenship (Director) Cecilie Fredriksen (Director) Tor Olav Trøim (Director) Alejandro P. Bulgheroni (Director) Giovanni Dell' Orto (Director) John Reynolds (Director) Jørgen Rasmussen (Director) 22 3 CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS This Information Memorandum and the documents incorporated by reference herein contain forward-looking statements. All statements other than statements of historical facts are statements that could be deemed forward-looking statements, including statements preceded by, followed by or that include the words “estimate,” “plan,” project,” “forecast,” “intend,” “expect,” “anticipate,” “believe,” “think,” “view,” “seek,” “target,” “goal,” or similar expressions; any projections of earnings, revenues, expenses, synergies, margins or other financial items; any statements of the plans, strategies and objectives of management for future operations, including integration and any potential restructuring plans; any statements regarding completion (or non-completion) of the proposed Acquisition, including and the anticipated timing of approvals relating to the acquisition; any statements concerning proposed new products, services, developments or industry rankings; any statements regarding future economic conditions or performance; any statements of belief; and any statements of assumptions underlying any of the foregoing. Such forward-looking statements, whether expressed or implied, are subject to risks and uncertainties which could cause the actual results of Archer or Great White and their consolidated subsidiaries to differ materially from those implied by such forward-looking statements, due to a number of factors, many of which are beyond either of Archer’s or Great White’ control. If any of these risks or uncertainties materializes or any of these assumptions proves incorrect, results of Archer and Great White could differ materially from the expectations in these statements. Archer and Great White do not undertake any obligation to update these forward-looking statements, except as required by law. No forward-looking statements contained in this Information Memorandum should be relied upon as predictions of future events. No assurance can be given that the expectations expressed in these forward-looking statements will prove to be correct. Actual results could differ materially from expectations expressed in the forward-looking statements if one or more of the underlying assumptions or expectations proves to be inaccurate or is unrealized. Some important factors that could cause actual results to differ materially from those in the forward-looking statements are, in certain instances, included with such forward-looking statements and in section 1 “Risk Factors”. Readers are cautioned not to place undue reliance on the forward-looking statements contained in this Information Memorandum, which represent the best judgment of the Company’s management as of the date of this Information Memorandum. Except as required by applicable law, the Company does not undertake responsibility to update these forward-looking statements, whether as a result of new information, future events or otherwise. Readers are advised, however, to consult any further public disclosures made by the Company, such as filings made with Oslo Børs or press releases. 23 4 THE ACQUSITION Background and reasons for the Acquisition On August 1, 2011, Archer announced that it through a wholly owned subsidiary had entered into an agreement to acquire all the operating companies of Great White Energy Services, a group formed by Wexford Capital LP, for USD 742 million on a cash and debt free basis. On August 23, 2011, Archer announced that the conditions for closing had been fulfilled and that the parties in light of recent developments in the financial markets had agreed to reduce the purchase price from USD 742 million to USD 630 million on a cash and debt free basis. The Acquisition was closed on August 24, 2011. The Acquisition gives Archer an entry point into the rapidly expanding frac market and effectively doubles its coil tubing and directional drilling capacity in the United States where development of unconventional oil and natural gas shale plays continue to drive E&P investments. The combined company will be operational in all major oil and gas regions in the US. Great White provides industry-leading pressure control including coil tubing and snubbing services, directional drilling, and pressure pumping including fracing and nitrogen services. Its operations are primarily focused on the U.S. onshore unconventional resource plays with locations in many of the prolific basins with strong drilling activity, primarily focused on oil and liquids. Great White's services are targeted at drilling and completing the horizontal wells that are critical in increasing the ultimate recovery in unconventional basins. Great White operates 13 service centres strategically located around the unconventional plays in Michigan, Oklahoma, Texas, West Virginia, Colorado, Arkansas and Wyoming and are highly complementary to Archer's existing locations with minimal overlap and integration risk. Archer's new pressure pumping division and its expanded pressure control divisions will be headquartered in Oklahoma City. The Company believes that this transaction will benefit from strong macro trends in the oil and gas industry including a continued rise in horizontal well drilling, higher service intensity with a continued growth in demand for fracturing services combined with increased onshore focus from major integrated oil and natural gas companies in particular in unconventional resource plays both in the US and internationally. The Company also believes that the combination of Archer and Great White is highly complementary and will provide a complete service offering in the fast growing unconventional oil and gas market servicing all major unconventional resources in the United States. It will also give Archer the ability to bring these services to existing Archer strongholds overseas and to international plays with similar reservoir characteristics. Great White has an experienced management and operational team with an extensive track record in oilfield services and is a welcome addition to the US operations. The addition of Great White is in line with the desire to better serve the customers who will now benefit from the stronger position in Directional Drilling and Pressure Control, and the addition of Pressure Pumping Services. For Archer, this is another important step in the continued quest to create a global leader in Drilling and Well Services that is focused on assisting the customers produce more hydrocarbons through their wells. The Company plan to take these services into the international areas in the coming years. A total of 16 employees in Great White had transaction related fees payable upon the closing of the acquisition of Great White. The total amount paid to the employees related to the transaction constituted a total of USD 22.0 million. This amount was paid for in full by the selling company, and will not impact the financial accounts of Archer. Other than the above mentioned agreements with Great White employees, no agreements have been entered into, or are expected to be entered into, for any other employee of Archer. Financing of the Acquisition In connection with the acquisition of Great White, Archer’s credit facility with the existing bank syndicate (Fokus Bank, DnBNOR, Swedbank and Nordea) was increased with USD 687.5 million to USD 1,187.5 million, which was utilized to complete the Acqusition. The credit facility represents a combination of short and long-term debt and a bridge facilty as described in section 5.13.4. On August 26, 2011, the Board of Archer resolved to issue 12.7 million new shares at USD 2.0 par value at a subscription price of NOK 35 per share in a private placement directed towards its two largest shareholders, Seadrill Limited ("Seadrill") and Lime Rock Partners V.L.P. ("Lime Rock"). Seadrill was allocated 10,826,000 new shares while Lime Rock was allocated the remaining 1,874,000 new shares. The placement generated gross proceeds of USD 82.8 million to Archer. In addition, the Board of Archer, on August 31, 2011, resolved to issue 30 million new shares at USD 2.0 par value in a private placement. The private placement was fully subscribed to, at a subscription price of NOK 30 per share. Seadrill was allocated 14,500,000 new shares in Archer. The placement generated gross proceeds of approximately USD 167.0 million to Archer. 24 The net proceeds of approximately USD 248 million from these private placements will be used to reduce the bridge financing. The remaining bridge financing of, approximately USD 67 million, would need to be repaid within December 31, 2011 if not otherwise refinanced. Furthermore an amount of USD 215 million, originally earmarked for the repayment of Allis-Chalmers bonds, needs to be refinanced before March 31, 2012. Expenses Costs attributable to the Acquisition will be borne by the Company. The total costs are expected to amount to approximately USD 5 million. In addition costs related to fees to Oslo Børs, printing and distribution of this Information Memorandum will be borne by the Company. 25 5 PRESENTATION OF ARCHER Incorporation, registered office and registration number The legal and commercial name of the Company is Archer Limited. The Company was incorporated on 31 August 2007, with registration number 40612, as an exempted limited company and is organised and exists under the laws of Bermuda. The Company’s registered office is at Par-la-Ville Place, 14 Par-la-Ville Road, Hamilton HM 08, Bermuda and the office of Archer Management Limited (UK) is in 2 Basil Street, London SW3 1AA, Great Britain, telephone: +44 rcher has offices in Stavanger, Aberdeen, Rio de Janeiro, Singapore and Houston. The Company’s web site is www.archerwell.com. Company overview and history Overview Archer is a global oilfield service company specialising in drilling services and well services. The Company employ over 7,000 people with the objective building better wells to help the customers produce more oil and gas. Archer is the coming together of two well specialist companies, Seawell Limited (“Seawell”) and Allis-Chalmers Energy, Inc. (“ALY”) and other complementary businesses, each with a deep heritage in delivering wells and improving well performance. Underpinned by experience and an outstanding record for safety and efficiency, Archer drilling teams secure the production on more than 35 platforms and operate over 70 mobile land rigs in the Americas and the North Sea.
